Citation Nr: 0328214	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-18 105A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
sinusitis, rhinitis, and status-post nasal polyps, currently 
evaluated as 30 percent disabling.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1997, October 1997, and 
November 1997 rating decisions the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California (RO) 
which denied the veteran's claim for an increased disability 
evaluation for sinusitis and his request to reopen his 
previously denied claim for service connection of bronchitis.

The Board observes that the veteran's claim of entitlement to 
service connection for bronchitis was previously considered 
and denied by the RO in an unappealed November 1960 rating 
decision.  See 38 U.S.C.A. § 7105(c) (if a notice of 
disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claim for service connection of bronchitis, the 
Board is precluded from considering the substantive merits of 
these claims without first finding that new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  See also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, the Board 
finds that this issue is more appropriately characterized as 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.  This is significant, because in cases where 
there is a prior final decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim of entitlement to service connection on the merits.  
Id.

Nonetheless, the Board, without reopening the aforementioned 
claim to reopen on the basis of new and material evidence, 
will request additional development of the underlying claim 
as part of the REMAND below.  In this regard, the Board notes 
that it would be unfair to adjudicate the veteran's claim to 
reopen without completing the development, which will be 
detailed in the REMAND portion of this decision.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 30 percent for sinusitis, rhinitis, and status-post 
nasal polyps on the basis that the currently assigned 
disability evaluation does not accurately reflect the 
severity of that disability.  In addition, the veteran 
requests that the Board reopen his claim of entitlement to 
service connection for bronchitis on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  While the 
Board acknowledges that the veteran was provided a copy of 
the regulations implementing the VCAA in a December 2002 
supplemental statement of the case, the Board notes that 
notification of the regulations, without a discussion of the 
necessary evidence to be obtained is insufficient for 
purposes of compliance with the VCAA, as recent decisions by 
the U.S. Court of Appeals for Veterans Claims (Court) have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim for an increased disability 
evaluation for chronic sinusitis, rhinitis, and status-post 
nasal polyps and his claim of entitlement to reopen a 
previously denied claim of service connection for bronchitis.  
As such, the record is entirely negative for evidence of 
consideration of the provisions of the VCAA by the RO and the 
veteran's claims were certified to the Board without the 
veteran being given appropriate notice of his rights and 
responsibilities and VA's responsibilities under the VCAA 
with regard to his claims for an increased disability 
evaluation for chronic sinusitis, rhinitis, and status-post 
nasal polyps and his claim of entitlement to reopen a 
previously denied claim of service connection for bronchitis.  
However, the Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b) (1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. § 3.159(b) 
(1) to respond to the VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Since this case is being returned to the RO in order to 
inform the veteran of the information or evidence necessary 
to substantiate his claims and which evidence the VA would 
seek to provide and which evidence the veteran was to 
provide, the RO will be able to provide notice consistent 
with this recent Federal Circuit Court case, including 
informing the veteran that a full year is allowed to respond 
to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

Additionally, with regard to the veteran's claim for an 
increased disability evaluation for his chronic sinusitis, 
rhinitis, and status-post nasal polyps, the Board notes that 
the veteran was afforded a VA examination in May 1997.  A 
copy of the examination report is associated with the 
veteran's claims file.  However, it is unclear from the 
medical evidence of record whether the veteran's episodic 
epistaxis is related to his chronic sinus disorder or whether 
these episodes are related to the veteran's chronic 
obstructive pulmonary disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
Likewise, the medical evidence does not provide a clear 
disability picture as to the veteran's symptomatology from 
his chronic sinus disorder.   In short, the medical evidence 
fails to provide the necessary clinical findings required to 
accurately assess the nature and severity of the veteran's 
chronic sinus disorder in accordance with the relevant rating 
criteria, 38 C.F.R. § 4.97, Diagnostic Code 6513.  Therefore, 
the Board finds that the veteran should be afforded an 
additional VA examination.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claims for an increased disability 
evaluation for chronic sinusitis, 
rhinitis, and status-post nasal polyps 
and his claim of entitlement to reopen a 
previously denied claim of service 
connection for bronchitis.  The RO should 
then obtain any referenced records.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.   Following completion of the 
aforementioned development and the 
receipt of any medical evidence 
submitted or identified by the veteran, 
the veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected chronic sinusitis, rhinitis, 
and status-post nasal polyps.  The 
examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his chronic sinusitis, 
rhinitis, and status-post nasal polyps.  
The examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder and with the 
pertinent schedular criteria, including 
38 C.F.R. § 4.97, Diagnostic Code 6513 
(2003).  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected chronic 
sinusitis, rhinitis, and status-post 
nasal polyps.  The examiner should 
distinguish between manifestations and 
impairments related to the veteran's 
chronic sinusitis, rhinitis, and status-
post nasal polyps and those impairments 
related to the veteran's other 
nonservice-connected disabilities.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review 
and the findings of the examination, 
provide an opinion as to the extent and 
severity of the veteran's chronic 
sinusitis, rhinitis, and status-post 
nasal polyps.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

3.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




